DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Ex Parte Quayle Matters
This application is in condition for allowance except for the following three (3) formal matters: 
1. Drawings
The drawings are objected to because of minor informalities as follows:
37 CFR 1.84(p)(3) states: “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”
In figure 1, the numerals do not meet the minimum size requirements.  Numerals 4, 5, 6, 7, 8, 9, 10, and 11 are improperly placed atop hatched/shaded areas.
In figure 2, Numerals 4, 5, 6, 7, and 11 are improperly placed atop hatched/shaded areas.


2.  Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention (emphasis added) and should not compare the invention with the prior art.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the 
Applicant note: the last sentence of the abstract (“The present invention can…operating mode.”) should be deleted in order to comply with the abstract rules noted above. 

3. Claim Objections
Claims 1, 6, 7, 8, and 9 are objected to because of the following informalities:
In claim 1, lines 1-2: change “being characterized in that” to - - comprising - - 
In claim 6, line 2: change “by” to - - of - - 
In claim 7, line 2: change “by” to - - of - - 
In claim 7, line 3: change “by” to - - of - - 
In claim 7, line 6: change “by” to - - of - - 

In claim 8, line 4: change “by” to - - of - - 
In claim 9, line 2: change “by” to - - of - - 
In claim 9, line 4: change “by” to - - of - - 
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding:
An enhancement-mode III-V HEMT based on an all-solid-state battery, comprising:
a source electrode is electrically connected to a drain electrode through a 2DEG generated in the heterostructure; 

an all-solid-state battery is arranged between the source electrode and the gate electrode, is composed of at least one group of battery units connected in series or connected in series and parallel, as recited within independent claim 1.
Claims 2-10 depend from claim 1.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812